The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicant’s response of 8/22/2022 have been entered and considered. Upon entering amendment, claims 1, 14 have been amended, claim 20 has been canceled. Claims 1-19 remain pending.
Response to Arguments
Applicant's arguments filed 8/22/2022 have been fully considered. Applicant amended claim 1 to delete the controller functionality of “determine that a power consumption of each electrical load of one or more second electrical loads connected to the utility electrical grid exceeds the first value” without shedding light on why this was done. The amended language now only requires the controller to make one determination and then nothing is done with it. By amending to recite “and” at the end of the first determination indicates that it is not required for the first determination to be a YES before proceeding to the next step. Additionally, the deletion of the second “determine” step makes it unclear whether the applicant’s claiming it as part of the controller functionality or not. As currently presented, it does not appear that it is intended to be part of the controller functionality. See suggestion below for how to overcome the indefiniteness of claim 1.   
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6, 12-14, 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 9-14 of U.S. Patent No. 11,114,855. Although the claims at issue are not identical, they are not patentably distinct from each other because the aforementioned claims of the instant application recite a combination of limitations found in patent claims 1-7, 9-14. For example, claim 1 of the instant application requires a photovoltaic generator (Patent claims 1 and 4), a utility grid (Patent claims 1 and 7), a plurality of switches (Patent claim 1), a plurality of electrical loads (Patent claim 1), a controller configured to control the plurality of switches (Patent claim 1 is more detailed defining the switches as having throws), determine that power generated by the photovoltaic generator exceeds a power consumption of one or more first electrical loads connected to the photovoltaic generator  by a first value (Patent claims 1 and 4), store, responsive to a determination that a power a power consumption of each electrical load of one or more second electrical loads connected to the utility electrical grid exceeds the first value (Patent claims 1 and 7), excess power generated by the photovoltaic generator to a storage device (Patent claims 1 and 4). Claims 2-6 of the instant application are found in patent claims 2-7, and 12. Moreover, claims 12-14 of the instant application are to be found in patent claims 9-11, 13-14. Lastly, claim 19 of the instant application is to be found in patent claims 10 and 12 and obviously when the storage device is fully charged. 
Therefore, claims 1-6, 12-14, 19 are not patentably distinct from claims 1-7, 9-14 of the patent claims.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 was amended to delete the previously recited controller functionality of “determine that a power consumption of each electrical load of one or more second electrical loads connected to the utility electrical grid exceeds the first value” and instead currently recites “stores, responsive to a determination that a power consumption of each electrical load of one or more second electrical connected to the utility electrical grid exceeds the first value, excess power…” Because of the aforementioned deletion, it is unclear whether the applicant is actually claiming the “determination” within the store paragraph as a function of the controller or not. As currently presented, claim 1 recites “determine that power generated by the photovoltaic generator exceeds a power consumption… by a first value, and store…excess power…” The controller only makes one determination (first load consumption>first value). And then nothing is done with it. There is no use or consequence for this determination. The “and” at the end of this limitation does not require that there must be a YES answer to this determination before proceeding. “Store… excess power” is the consequence to an action, but the action is not explicitly written as a function of the controller and deletion of the second determination step appears to indicate that it is not intended to be part of the claim/controller functionality.  See below for suggestions for how to overcome the 112(b) rejection of claim 1.
		Claims 2-13 depend on claim 1 and therefore inherit the deficiencies of claim 1.
Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 recites “wherein the controller is configured to… store, responsive to…excess power generated by the photovoltaic generator to a storage device.” The controller does not actually store excess power; the controller instructs the storage device to store excess power (see applicant’s disclosure at par [92], “…where a function command the storage device to begin storing margin power may be called”).
Appropriate correction is required.
Allowable Subject Matter
Claims 1-13 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and the double patenting rejection set forth in this Office action.
The following claim is drafted by the examiner and considered to distinguish patentably over the art of record in this application, is presented to applicant for consideration: 
1. (Currently Amended) An electrical system comprising:
a photovoltaic generator;
a utility electrical grid;
a plurality of switches configured to receive power from the photovoltaic generator and the
utility electrical grid;
a plurality of electrical loads, wherein each electrical load is connectable to the
photovoltaic generator or the utility electrical grid; and
a controller configured to connect or disconnect one or more of the plurality of electrical
loads to and from the photovoltaic generator and the utility electrical grid,
wherein the controller is configured to:
determine that power generated by the photovoltaic generator exceeds a power
consumption of one or more first electrical loads connected to the photovoltaic generator
by a first value, 
determine that a power consumption of each electrical load of one or more second electrical loads connected to the utility electrical grid exceeds the first value, and
instruct a storage device to store, responsive to the determination that power generated by the photovoltaic generator exceeds the power consumption of the one or more first electrical loads connected to the photovoltaic generator by the first value and responsive to the determination that the power consumption of each electrical load of the one or more second electrical loads connected to the utility electrical grid exceeds the first value, excess power generated by the photovoltaic generator .
Claims 15-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
With respect to claim 15, the prior art of record, taken alone or in combination, does not teach the limitations “further comprising switching one or more third electrical loads connected to the utility grid when a total power consumption of the one or more third electrical loads connected to utility electrical grid does not exceed the first value.” 
Claims 16-18 depend on claim 15 and therefore are therefore indicated as allowable for similar reasons.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASEM MOURAD whose telephone number is (571)270-7770. The examiner can normally be reached M-F 9:00-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571)272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RASEM MOURAD/Examiner, Art Unit 2836                                                                                                                                                                                                        /REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836